DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 14-20 in the reply filed on 1/21/21 is acknowledged.  The traversal is on the grounds that there would be no serious burden if the restriction were not required and searching for the limitations provided in claims 14-20 will uncover art most likely applicable to unelected claims 1-13.  This is not found persuasive because claim 14 recites limitations including associatively embedding extracted features of foreground object bounding boxes, foreground object class labels, background object bounding box, computing a similarity measure and predicting object class labels.  These and other limitations are not recited in claim 1, and would therefore require different art to be considered for a rejection.  Therefore, it would be a serious burden on the Examiner to search for the different art. 
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  claims 1-13 are canceled.

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Eigen et al. (US 2018/0285696), the closes prior art, discloses predicting class labels and bounding boxes in paragraph 28, lines 1-4.  However, the prior art fails to disclose computing a similarity measure between the projected features of the proposed object bounding box and the embedded features of at least one of the embedded foreground object bounding boxes and the embedded background object bounding box in the semantic embedding space; and predicting an object class label for the proposed object bounding box by determining at least one of a nearest foreground object class and a nearest background object class to the projected features of the proposed object bounding box in the semantic embedding space based on the similarity measure computed for the projected features of the proposed object bounding box, as in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646